14 N.Y.3d 740 (2010)
In the Matter of ROBERT T. STEWART, a Candidate for the Public Office of Chautauqua County Legislator, Seventh Legislative District, Respondent,
v.
CHAUTAUQUA COUNTY BOARD OF ELECTIONS et al., Respondents, and
LEON H. BEIGHTOL et al., Appellants.
In the Matter of LEON H. BEIGHTOL, a Candidate for the Public Office of Chautauqua County Legislator, Seventh Legislative District, Appellant,
v.
CHAUTAUQUA COUNTY BOARD OF ELECTIONS et al., Respondents, and
NORMAN P. GREEN, Appellant.
In the Matter of LEON H. BEIGHTOL, a Candidate for the Public Office of Chautauqua County Legislator, Seventh Legislative District, Appellant,
v.
CHAUTAUQUA COUNTY BOARD OF ELECTIONS et al., Respondents, and
NORMAN P. GREEN, Appellant.
Court of Appeals of New York.
Submitted January 25, 2010.
Decided February 11, 2010.
*741 Motion by Leon H. Beightol for leave to appeal denied as unnecessary (see CPLR 5601 [a]). Motion by Leon H. Beightol for a stay granted. Motion by Norman P. Green for leave to appeal denied as unnecessary (see CPLR 5601 [a]).